Citation Nr: 0511669	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  98-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Entitlement to service connection for eosinophilia-
myalgia syndrome with gastric residuals, claimed as secondary 
to service-connected eosinophilia.  

3.  Entitlement to service connection for dry eye syndrome, 
claimed as secondary to service-connected eosinophilia.  

4.  Entitlement to an increased (compensable) evaluation for 
eosinophilia.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.  

In December 1964, the Board of Veterans Appeals (Board) 
denied service connection for a lung disorder on a direct and 
secondary basis.  The veteran and his representative were 
provided a copy of this decision.  

In March 2000, the Board promulgated a decision which denied 
the veteran's request to reopen the claim for a lung 
disorder, and denied service connection and an increased 
rating for the remaining three issues shown on the title page 
of this decision.  The veteran timely appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In April 2001, the 
Court granted an unopposed motion to vacate and remand the 
March 2000 Board decision.  

In April 2002, the Board reopened the claim of service 
connection for a lung disorder and undertook additional 
development, including referral of the claim to a VA Medical 
Center for an expert medical advisory opinion.  In March 
2004, the Board remanded the appeal to the RO for additional 
development, in light of the holding in Disabled Am Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
which invalidated (inter alia) 38 C.F.R. § 19.9(a)(2), a 
provision giving the Board authority to undertake case 
development before issuing an appellate decision.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A lung disorder was not present in service and was first 
shown years after separation from service; it is not causally 
or etiologically related to a service-connected disability.  

3.  Eosinophilia-myalgia syndrome with gastric residuals is 
not causally or etiologically related to a service-connected 
disability.

4.  Dry eye syndrome is not causally or etiologically related 
to a service-connected disability..  

5.  The veteran is not shown to have any signs, symptoms, or 
diagnostic evidence of eosinophilia, or any residuals 
thereof, at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  A lung due to disease or injury was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of service-connected eosinophilia..  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2004).  

2.  Eosinophilia-myalgia syndrome with gastric residuals was 
not incurred in or aggravated by service, and is not 
proximately due to or the result of service-connected 
eosinophilia.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2004).  

3.  Dry eye syndrome was not incurred in or aggravated by 
service, and s not proximately due to or the result of 
service-connected eosinophilia.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2004).  

4.  The criteria for a compensable evaluation for 
eosinophilia have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.20, 4.31, 4.117, Part 4, Diagnostic 
Code 7799 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.   

The Board concludes that information and discussions as 
contained in the April 1998 and July 1998 rating decisions, 
the May 1998 statement of the case, the November 1998 and 
January 2005 supplemental statements of the case (SSOC), the 
April 2002 Board decision and the March 2004 Board remand, 
and in a letter sent to the veteran in March 2004 have 
provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefits sought.  The veteran also testified at a hearing at 
the RO in August 1998.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claims.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  There is 
no indication that there is additional evidence to obtain; 
there is no additional notice that should be provided; and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
veteran.  The Board concludes that any such error is 
harmless, and does not prohibit review of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Factual Background

The service medical records show that the veteran was 
hospitalized for eosinophilia of unknown cause in August 
1954.  He complained of increasing bilateral flank pain of 
one month's duration.  On admission, white blood count was 
17,000 and eosinophils were 17 percent.  Routine urinalysis, 
muscle biopsy, and three stool studies for parasites were 
negative.  Intravenous and retrograde pyelograms showed an 
anatomic abnormality in the right renal pelvis without 
evidence of obstruction.  The significance of the abnormality 
was unknown.  Cardiolipin was negative and a throat culture 
showed no significant organisms.  Eosinophilia on the second 
day was 14 percent.  The veteran experience very little back 
pain during his hospital stay and was released on the 13th 
day.  The final diagnoses include eosinophilia of 
undetermined cause.  Subsequent laboratory studies in 
September 1954 showed eosinophils of 7 percent.  Service 
medical records are silent for complaints of dry eyes, 
gastric problems, myalgia, or lung problems.  His separation 
examination in December 1954 showed no blood abnormalities, 
dry eyes, gastric problems, myalgia, or lung problems.  

A claim of service connection for a blood and kidney disorder 
was received in January 1955.  

When examined by VA in February 1955, the veteran denied any 
gastrointestinal problems.  Intravenous pyelograms showed a 
distortion of the right kidney pelvis, the cause of which was 
not evident, but possibly a congenital anomaly.  Laboratory 
studies showed eosinophils of 10 percent.  The diagnoses 
included eosinophilia, pyuria, and negative retrograde 
urograms.  

The veteran was hospitalized at a VA medical facility with a 
diagnosis of spontaneous right pneumothorax in October 1959.  
He was initially treated by a family physician in late 
September for severe right anterior chest pain radiating to 
the posterior scapular area.  He denied any chills, fever, or 
significant cough, but noted some night sweats.  Pleurisy was 
diagnosed, and treatment was a shot of penicillin and 
tetracycline.  His symptoms improved somewhat, and he had a 
slight productive cough of white mucoid sputum streaked with 
black, but no hemoptysis.  Another shot of penicillin 
provided no relief and he was referred to a radiologist who 
diagnosed a collapsed lung.  He was then referred to the VA 
for additional treatment in early October 1959.  

When admitted to the VA hospital in October 1959, the veteran 
reported that he smoked 11/2 packs of cigarettes a day.  
Laboratory studies showed eosinophils of 6 percent with a 
total count of 462 per cubic millimeters.  Except of the 
collapsed lung, all remaining diagnostic studies and clinical 
findings were within normal limits.  The veteran underwent a 
wedge resection of a cyst on the mediastinal surface of the 
middle right lobe without complication.  The veteran 
continued to improve and was discharged after one month.  The 
final diagnoses included spontaneous right pneumothorax and 
eosinophilia, cause undetermined.  

When examined by VA in October 1961, laboratory studies all 
studies were within normal limits.  

The veteran was admitted to a VA medical facility in March 
1962, for evaluation of multiple symptoms, including weakness 
and shortness of breath with minimal exertion.  He reported a 
productive cough in the morning with no wheezing or cyanosis.  
His main complaint was chronic low back pain precipitated by 
minimal exertion.  Laboratory studies showed eosinophils of 2 
percent.  A chest x-ray study revealed a density, felt to be 
a pleural nodule, at the level of the lower margin of the 
sixth right rib, which was not present on previous films in 
1959.  The examiner commented that the veteran no longer had 
eosinophilia and opined that the spontaneous pneumothorax, 
back pain, or any of the veteran's other complaints were not 
related to eosinophilia, which he no longer had.  

The claims file was referred to a VA radiologist in March and 
April 1964, for an opinion as to the possible relationship 
between the veteran's eosinophilia in service and the 
subsequent cyst of the right lung.  The radiologist provided 
a detailed description of the numerous chest x-rays studies 
taken in service, and in 1959 and 1962, and concluded that 
the ill-defined shadow at the right 6th and 7th posterior 
interspace most likely represented an exostosis or 
proliferate change probably from the previous surgical 
intervention and was of no clinical significance.  

In May 1964, the claims file was reviewed by a VA physician 
for an opinion as to the possible relationship between the 
veteran's eosinophilia in service and the cyst in the right 
lung in 1959.  He noted that eosinophilia was a symptom 
rather than a disease, and that it was usually caused by 
parasitic disease, diseases of the skin, allergies such as 
asthma, angioneurotic edema, serum sickness, liver therapy in 
pernicious anemia, and Hodgkin's disease.  However, studies 
for parasitic and renal disease in service and by VA in 1955 
were negative.  The physician pointed out that the operative 
report in 1959 indicated that the cyst in the middle segment 
of the right middle lobe was described as congenital.  The 
pathological report indicated that the tissue was chronic 
inflammation, pulmonary fibrosis, severe, and pulmonary 
emphysema.  The physician concluded hat the cause of the 
veteran's eosinophilia in service was undetermined; that the 
eosinophilia no longer existed; and that there was no 
relationship between eosinophilia and spontaneous 
pneumothorax.  He opined that it was much more likely that 
the spontaneous pneumothorax was related to and the result of 
a congenital cyst of the right lung.  

A memorandum from the Director of the VA Radiology Service, 
dated in November 1964, indicated that the claims file and 
chest x-ray studies had been reviewed.  The physician noted 
that there was no evidence of pulmonary pathology in any of 
the service medical records or chest x-ray studies.  The cyst 
removed in 1959 was a pleural cyst or sub-pleural 
pneumatocele, which ruptured and caused the spontaneous 
pneumothorax.  He noted that pulmonary cysts of this type did 
not cause eosinophilia.  The physician opined that there was 
no causal relationship between the pulmonary cyst and 
eosinophilia unless the cyst was due to parasitic disease or 
some allergic disease such as asthma.  However, in this case, 
there was no evidence of any parasitic or allergic disease in 
service.  

On VA examination for insurance purposes in September 1971, 
the examiner indicated that he reviewed the claims file and 
provided a detailed medical history.  Blood studies showed 
white blood count of 8,600; a result for eosinophils was not 
indicated.  

Private medical records received from Suburban General 
Hospital in April 1998, showed that the veteran was 
hospitalized in June 1991 for fever, chills, dysuria, and 
voiding small amounts as well as urinary frequency several 
days earlier.  The veteran reported that he used to be a 
heavy smoker, but now only smoked two to three cigarettes a 
day.  Laboratory studies showed eosinophils of 2 percent; 
normal range was indicated between 0 and 5 percent.  Blood 
and urine cultures showed no growths in five days.  A CT scan 
of the thorax revealed evidence of emphysematous changes 
involving the right upper lobe.  A chest x-ray study showed 
an ill-defined patchy infiltration involving the posterior 
segment of the right lobe due to pneumonic infiltrate.  The 
examiner noted a history of thoracotomy many years ago for 
what sounded like a pneumothorax and spontaneous rupture of a 
blep.  

The veteran testified at a personal hearing at the RO in 
November 1998, that he was treated for fever, chills, 
frequency, and back pain during service, and that he has been 
sick ever since.  (T p.2)  

VA medical records associated with the claims file in 
November 1998 show that the veteran was treated for various 
maladies on numerous occasions from 1962 to 1998.  The first 
complaints of heartburn type symptoms were noted in October 
1982.  Heartburn, hiatal hernia, and gastroesophageal reflux 
(GER) were noted in April 1992.  A history of chronic 
obstructive pulmonary disease (COPD), hiatal hernia, and 
asthma were noted in November 1992.  An undated note in what 
appears to be 1993, noted complaints of watery eyes and other 
symptoms consistent with rhinorrhea.  Restrictive airway 
disease was noted in December 1992.  The veteran was seen at 
the eye clinic on several occasions from August 1994 to April 
1998, primarily for suspected glaucoma and possible early 
cataracts.  There was no mention of dry eye or any other 
significant eye disorder other than refractive error.  Upper 
gastrointestinal studies in May 1995 showed no hiatal hernia 
or GER.  However, there was a suspected small ulcer crater in 
the duodenal bulb.  The records also show treatment on 
several occasions for side affects from hypertensive 
medications, primarily lightheadedness and dizziness.  In 
October 1996, the veteran denied any shortness of breath, 
visual changes, weakness, paresthesias, or previous similar 
history.  A progress note in November 1998 was also negative 
for any symptoms other than dizziness.  

The veteran's represented submitted a number of letters, 
received at various times during the course of the appeal, 
from several private physicians, including S. G. Basheda, 
M.D., M. Ramsay, M.D., and C. N. Bash, M.D.  

In August 2000, Dr. Basheda indicated that he was treating 
the veteran for a respiratory disorder at a private hospital.  
He stated that the veteran apparently developed a respiratory 
illness associated with eosinophilia during service, which he 
believed represented asthma.  In December 2001, he stated 
that asthma can be associated with eosinophilia.  Although 
asthma is termed a reversible obstructive lung disease, 
certain people develop persistent obstruction that can mimic 
COPD from smoking cigarettes.  Therefore, he could not 
discount the possibility that the veteran's condition being 
persistent asthma and eosinophilia that occurred in service.  

A letter from Dr. M. Ramsay in November 2001 indicated that a 
chest x-ray study showed the lungs were emphysematous, with 
pulmonary hyperinflation, minimal pulmonary scarring, and no 
well-defined pneumonic type consolidations.  A pleural 
effusion was not manifested.  The impression included COPD.  
He opined that a superimposed active disease process was not 
seen.  

On VA pulmonology examination in June 2002, the examiner 
indicated that the claims file was reviewed and included a 
description of the veteran's medical history.  The examiner 
noted that at the time of the veteran's spontaneous 
pneumothorax in 1959, the operative report indicated that the 
lung was leaking from a congenital cyst.  The surgeon did not 
describe any other bullae.  Therefore, it was likely that the 
cause of the spontaneous pneumothorax was bullous lung 
disease, which has been radiographically shown many times 
since then.  He noted that in 1962, the veteran had a chronic 
productive cough, but no evidence of bronchospasm on 
examination.  PFTs reportedly showed vital capacity of 107 
percent, but there were no reported findings for FEV1, which 
could be useful in determining the presence of obstructive 
airway disease.  

On examination, the veteran reported that he contracted some 
type of febrile illness in service and was hospitalized and 
told that he had eosinophilia.  He said he continued to have 
a problem but that he was discharged from the service and 
told that he would be contacted by the VA.  He had a 
spontaneous pneumothorax in 1959, and has had intermittent 
chest tightness and shortness of breath ever since.  The 
veteran reported that he smoked less than a pack of 
cigarettes a day for nine years from age 18 until the 
spontaneous pneumothorax in 1959, at which time he quit.  The 
diagnoses included COPD - a combination of reactive airway 
disease with asthma and bullous emphysema; gastroesophageal 
reflux (GER) disease, and history of eosinophilia in service.  

The examiner opined that it was as likely as not that the 
veteran's current lung pathology, asthma and COPD, were 
causally related to his service-connected eosinophilia.  He 
commented that it was possible that the veteran had atopic 
disease and allergies, which was the a cause of his asthma, 
and that it was not uncommon that such patients manifest 
eosinophilia at various stages of their illness.  He could 
not offer a definitive opinion as to whether the veteran's 
current lung disorder had its onset in service, but noted 
that there was no evidence of asthma in service or until at 
least 20 years after service.  He indicated that the current 
lung pathology of emphysema could have been present in 
service if the veteran was alpha-1 antitrypsin deficient.  
After subsequent testing revealed the veteran was not alpha-1 
deficient, he said that it unlikely that his bullous lung 
disease was due to a deficiency of this inhibitor or that it 
was present in service.  He then stated that bullous lung 
disease was essentially a congenital disease that often leads 
to spontaneous pneumothorax in young males, therefore, it was 
as likely as not that the lung pathology was present during 
service.  

In April 2003, the claims file was referred to a VA 
pulmonologist for review and an opinion regarding the 
etiology and, if possible, relationship between the current 
disabilities for which the veteran seeks service connection 
and his symptoms of eosinophilia in service.  

In May 2003, the VA physician indicated that he reviewed the 
claim file and provided a detailed description of the 
veteran's medical history.  He noted that when the veteran 
was seen for fatigue, urinary frequency, and flank pain in 
service, an eosinophilia of 17 percent was unexpectedly 
discovered.  The veteran had eosinophilia of 10 percent on VA 
examination in February 1955, but no laboratory studies were 
done for four years after that.  The next study was in 
October 1959 and showed eosinophilia of 6 percent with 
absolute count of 462.  In October 1961, eosinophilia was 
normal, as were all subsequent laboratory studies, including 
up to the present time.  

He also noted that there were no respiratory complaints or 
pulmonary function tests (PFTs) during the period that the 
veteran had elevated eosinophilia.  The first PFTs were in 
October 1961, two years post spontaneous pneumothorax and 
thoracotomy.  He noted that while the PFTs were reported to 
have been within normal limits, he wondered if they might 
have been low for a 29 year old.  The only other set of PTFs 
was in August 2000, and were compatible with moderate airflow 
obstruction.  No definitive diagnosis as to the cause of the 
veteran's airflow obstruction has ever been identified.  

The physician offered the following conclusions: eosinophilia 
was a manifestation of a number of conditions and not a 
distinct disease entity and, in itself, did not cause any 
symptoms.  The etiology of the veteran's eosinophilia in 
service was never identified.  Eosinophilia was not a feature 
of, caused, or aggravated COPD.  Eosinophilia was seen in 
some patients with asthma and "asthmatic bronchitis," but 
the veteran's history was not compatible with asthma.  There 
was no direct evidence in the record that the veteran had 
what is conventionally referred to as COPD in 1953-54.  He 
noted that the veteran had borderline low PFTs and symptoms 
by age 29-30, and that it was conceivable that these 
subclinical obstructive changes were present earlier.  
However, spontaneous pneumothorax is relatively common in 
young adult men and usually results from a rupture of apical 
bullae.  The exact pathogenesis of these type lesions 
remained unclear.  In this case, the veteran had three x-ray 
studies from 1952-55 which were normal, and a 10x12 cm cyst 
was first discovered in the right middle lobe in 1959.  He 
commented that either the cyst was overlooked on the earlier 
films or it expanded at some point between 1955 and 1959, and 
then ruptured.  He indicated that while the etiology of the 
veteran's eosinophilia and airflow obstruction was not be 
identified, he opined that it was very unlikely that they 
were related.  Also, while the date of onset of the veteran's 
airflow obstruction could not be ascertained from the 
available data, there was no clinical evidence of COPD during 
service.  

A letter from Dr. Bash, received in September 2003 opined, in 
essence, that the veteran's pulmonary fibrotic, adhesive, 
emphysematous/obstructive process (symptoms of COPD) was 
caused by a disease, which was first manifest by eosinophilia 
during service.  Further discussion of Dr. Bash's opinion 
will be addressed in the analysis section of this decision.  

A copy of information on the subject of eosinophilia from an 
Internet site was associated with the claims file in April 
2004.  

On VA pulmonary examination in May 2004, it was noted that 
the claims file was reviewed and a detailed medical history 
was included in the report.  The description of the veteran's 
medical history was the same as described above and will not 
be repeated.  The veteran reported that he was diagnosed with 
asthma by a private physician, Dr. Basheda, in 2000.  
Laboratory studies from August 2003 showed eosinophilia of 
one percent and within normal range.  Alpha 1-antitrypsin 
level was negative in 2002.  PFTs were consistent with mild 
to moderate obstructive airway disease and were similar to 
the results from June 2002.  The examiner, a certified 
registered nurse practioneer (CRNP), indicated that the case 
was reviewed with a physician.  She opined that it was 
apparent that the veteran had an undetermined lung disease 
associated with eosinophilia in service, but that the 
symptoms did not support a diagnosis of asthma or COPD.  In 
fact, findings from spirometry and PFTs in 2002 did not 
support a diagnosis of asthma.  She noted that bullous lung 
disease was present from 1992, and opined that it was likely 
of a congenital origin or from an early lifetime factor.  

A VA examination for hemic disorders was conducted in June 
2004.  The examination report included a detailed description 
of the veteran's medical history and current findings.  
Laboratory studies showed no evidence of eosinophils.  The 
examiner noted that the veteran had eosinophilia of 
undetermined etiology in service, a spontaneous pneumothorax 
in 1959 which revealed a cyst, and no evidence of 
eosinophilia since 1959.  No diagnosis or opinion was 
rendered.  

VA PFTs in July 2002 and June 2004 were not significantly 
different and revealed mild obstructive airway disease 
without bronchodilator response.  

In a letter received in August 2004, Dr. Bash stated that the 
veteran's medical records show that his initial pulmonary 
symptoms began in service and were associated with 
eosinophilia.  He believed that the veteran's in-service 
eosinophilia caused structural damage to his lung which 
resulted in his current chronic bullous/fibrotic lung 
diseases with very poor pulmonary function, and that his 
opinion was consistent with the evidence of record.  

A letter from H. G. Butler, M.D., retired, received in August 
2004, indicated that he had reviewed the medical records he 
received from Dr. Bash and strongly agreed with his opinion.  
Dr. Butler opined that the veteran's current lung disease 
started in service manifested by eosinophilia and a fever of 
unknown etiology.  He noted that the veteran was hospitalized 
in service for an acute febrile illness associated with chest 
and back pains, and that this event was as likely as not the 
onset of chronic eosinophilia and lifelong pulmonary disease.  

In September 2004, the claims file was referred to a VA 
specialist in hemic disorders for an opinion regarding the 
nature and etiology of the veteran's current lung disorder 
and, in particular, whether there was any relationship 
between the current lung disorder and the eosinophilia in 
service.  The physician indicated that he had reviewed the 
claims file in its entirety.  He noted that eosinophilia can 
be a distinct disease or secondary to another disease 
process.  Usually eosinophilia is associated with parasitic 
disease, neoplastic diseases, collagen vascular, allergic, or 
other systemic diseases.  It can also be seen with exposure 
to drugs or parasites or in proteins and heavy metals.  The 
secondary reactive eosiniphilias are transient manifestation 
that do not enter the host.  Primary idiopathic eosinophilia, 
such as, hypereosinophilic syndromes most often resulted in 
tissue injury and organ failure.  

The physician noted that hypereosinophilic syndromes are 
usually seen in patients who have several different symptoms 
and is a chronic disease usually with frequent remission, 
relapses, diverse complications, or damage to the tissue and 
multiple organ systems primarily because of the chronicity of 
the disease and the frequent relapses.  The eosinophilia and 
myalgia are also chronic disease with hypereosinophilias and 
usually characterized by arthralgias, dyspnea, cough, 
swelling or the extremities, and maculopapular, uriticaria, 
and fascicular rash.  Some patients have hepatomegaly, 
cardiac failure, and arrhythmias.  Pulmonary eosinophilias 
are disease that are classified as diseases whether it is a 
parenchymal infiltration of the eosinophils.  Patients with 
reactive pulmonary eosinophilia, also know as Lvffler's 
syndrome, usually have phase IgE-mediated tissue response and 
elevated serum concentrations of IgE.  He noted that 
eosinophilia, by itself, cannot cause and does not worsen 
COPD.  

The physician indicated that veteran's eosinophilia was from 
August 1954 to February 1955, and opined that it was not 
capable of causing or worsening any COPD.  He noted that 
there was no way to determine if the veteran had Lvffler's 
syndrome or acute eosinophilia in service, but in any event, 
neither process would be expected to cause problems with 
prolonged fibrosis, and neither are chronic diseases.  During 
service, the veteran was evaluated and ruled out for 
parasitic infections and there was no evidence that he was 
exposed to any drugs, foreign proteins, or heavy metals.  The 
reason for his eosinophilia in service was unknown.  If the 
veteran had hypereosinophilic syndrome, then he would have 
expected to see frequent remissions and relapses with more 
problems such as anorexia, weight loss, fever, sweating, 
splinter hemorrhages, etc., at the time he was first seen.  
He opined that there was no evidence that the veteran had 
asthma or COPD in service.  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2004).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Analysis

Lung Disorder

The veteran contends, in essence, that his eosinophilia in 
service was a manifestation of a chronic lung disorder which 
was first shown several years after service.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any respiratory or 
lung disorder.  The veteran was treated for chronic flank 
pain of one-month duration in August 1954.  Except for 
elevated eosinophils, all diagnostic studies, including 
cardiolipin, urinalysis, a throat culture, three stools, and 
a muscle biopsy were within normal limits.  It is significant 
to note that the veteran made no mention of any current or 
past history of respiratory problems, and no lung 
abnormalities were noted on examination at that time.  

Similarly, the veteran made no mention of any respiratory or 
lung problems when examined by VA in February 1955, two 
months after his discharge from service.  His only complaint 
was an occasional backache.  A chest x-ray study at that time 
was normal and laboratory studies showed eosinophilia of 10 
percent.  The diagnoses included eosinophilia and pyuria.  

The first evidence of any respiratory problem was in 1959, 
when the veteran suffered a spontaneous right pneumothorax 
and underwent wedge resection of a congenital cyst in the 
middle lobe to repair the air leak.  On admission in October 
1959, the veteran reported that he was in good health and 
that he had no problems since service until September 1959, 
when he awoke with severe anterior chest pain.  

Subsequent VA medical reports in October 1961 and March 1964 
showed no pertinent lung pathology other than residuals of 
the pneumothorax surgery.  Chest x-ray studies were 
essentially normal and showed no evidence of lung disease.  
Laboratory studies showed eosinophilia of one and two 
percent, respectively, which are considered well within 
normal limits.  Furthermore, the veteran's service entrance 
and separation chest x-ray films were reviewed by a VA 
radiologist in June 1960, and by the VA Director of Radiology 
Services in November 1964.  Both radiologist's opined that 
there was no evidence of any pulmonary pathology in service.  
The latter physician noted that parasitic disease or some 
allergic disease such as asthma, can cause a pulmonary cyst, 
but that there was no evidence of either disease in service.  
Therefore, there was no relationship between the pulmonary 
cyst and eosinophilia.  

The first indication of lung problems was noted on a VA 
outpatient note in November 1992.  The veteran was noted to 
have slight airway obstruction when coughing, manifested by 
slight wheezing when examined by VA in 1971.  However, there 
was no evidence of moist rales, rhonchi, or wheezing on 
restful breathing, and no diagnosis of a respiratory or lung 
disorder was indicated.  

The evidence in favor of the veteran's claim consists of 
three private medical opinions by Drs. Basheda, Butler, and 
Bash.  Dr. Basheda has been treating the veteran for 
respiratory problems since sometime in 2000, and rendered a 
diagnosis of asthma related to military service.  He provided 
no discussion of the relevant facts and offered no analysis 
for his conclusion.  While he stated that the veteran 
developed a respiratory illness associated with eosinophilia 
in service which, according to old records, was most likely 
asthma, it appears that his opinion was based largely on 
self-described history provided by the veteran as there is no 
evidence of any respiratory symptoms or illness in service.  
(See August 2000 letter).  As noted above, the service 
medical records clearly showed no complaints, abnormalities, 
or diagnosis of any respiratory problems or lung disorder 
during service.  A bare conclusion, even when reached by a 
health care profession, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998); Reonal v. Brown, 5 Vet. App. 458, 461 (1999) (A 
medical opinion based on an inaccurate factual premise is not 
probative.)  Thus, the Board finds the opinion of Dr. Basheda 
is of no probative value.  

The opinion of Dr. Butler was based on medical reports 
provided by the veteran and consisted principally of 
information from the reports of Dr. Bash.  Dr. Butler stated, 
inaccurately, that the veteran was hospitalized in service 
with acute febrile illness associated with chest and back 
pains.  He went on to reiterate the veteran's medical history 
as described by Dr. Bash, and concluded that the febrile 
(fever) illness marked by eosinophilia in service marked the 
onset of his life long pulmonary disease.  The service 
medical records do not show that the veteran was seen for 
acute fever associate with chest and back pain, but rather 
for chronic flank pain, alone.  While the veteran reported a 
single incident of chills and sweats about a month prior to 
admission, he said that he had no further symptoms since that 
time.  In fact, there is no evidence that the veteran had any 
symptoms or manifestations of a febrile illness during 
service.  Furthermore, Dr. Butler offered no explanation or 
analysis for his conclusion nor did he provide any rationale 
as to the possible relationship between the veteran's 
eosinophilia in service and the later developed respiratory 
disorders.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

Turning to Dr. Bash, the Board finds that his opinion is 
based largely on speculation and unsubstantiated theories and 
is of little probative value.  Dr. Bash makes inferences and 
assumptions, which he characterizes as fact, and selectively 
chooses evidence that supports his position while ignoring 
pertinent facts which run contrary to his position.  The 
Board is not bound to accept a medical opinion based on 
speculation, unsupported by clinical data, or on an 
inaccurate factual premise.  Id; Reonal, 5 Vet. App. at 461 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Dr. Bash opined that the veteran's chronic pulmonary 
fibrotic, adhesive, emphysematous/obstructive process 
(symptoms of COPD) was caused by a disease which was first 
manifest by eosinophilia during service.  However, he offers 
no suggestion as to the nature of the "disease" nor did he 
identify any objective evidence to support his hypothesis.  
He asserts that the veteran was "very ill" at the time of 
the eosinophilia episode in service and that eosinophilia is 
know to occur in certain types of chest pathology.  His 
characterization of being "very ill" is a misstatement of 
fact.  The service medical records noted that he did not 
appear to be ill and that his only complaint was chronic 
flank pain and frequency.  Furthermore, his reference to 
eosinophilia and chest pathology in the same sentence leaves 
the reader with the impression that some type of chest 
pathology was present.  The impression is reinforced by his 
August 2004 letter in which he stated, unabashedly, that 
"according to the medical record" pulmonary symptoms were 
present in service and were associated with eosinophilia.  
Again, a misrepresentation of fact.  There is not a scintilla 
of evidence in the record suggesting that the veteran had any 
respiratory problems or pulmonary symptoms during service or 
until nearly five years after service.  All diagnostic 
studies, including chest x-rays were normal.  There was no 
evidence of any pulmonary pathology in service or when 
examined by VA within the first year after service, and 
additional diagnostic studies specifically ruled out any 
parasitic infections, including trichinosis.  

Dr. Bash also stated that his opinion was supported by nearly 
all of the medical opinions of record with minor 
discrepancies, which he stated were probably due to 
incomplete facts, incomplete diagnostic factual evaluations, 
incomplete correlation with pathological factual data, and 
incomplete definitions of COPD and/or incomplete literature 
reviews.  He asks the Board to disregard certain aspects of 
the medical opinions offered by various VA physicians which 
are contrary to his position, but to accept those statements 
which support his opinion.  

It is interesting to note that while Dr. Bash highlighted his 
credentials as an expert in radiology and his proficiency 
interpreting x-ray studies and other diagnostic imaging 
procedures, he has offered no explanation as to the absence 
of any radiological evidence to support his opinion that the 
veteran had a respiratory disease in service or that 
eosinophilia "caused structural damage to his lungs . . ." 
(see 8/04 letter).  As noted above, the service chest x-ray 
studies, more precisely, the actual photoroentgenograms as 
opposed to just the examiner's report, were reviewed by a 
radiologist in 1960 and by the Chief of Radiology Services in 
1964.  Both radiologists found no evidence of any pulmonary 
pathology.  Likewise, there was no evidence of any pulmonary 
abnormalities on the post-service chest x-ray study in 
February 1955.  These facts were completely ignored by Dr. 
Bash.  

The issue before the Board involves the etiology the 
veteran's eosinophilia, a blood disorder, and the 
relationship, if any, to his later developed chronic lung 
disease.  As a radiologist, Dr. Bash's opinion on a matter 
requiring expertise in hematology and pulmonology, is of 
limited probative.  

On the other hand, the claims file was reviewed by VA 
specialists in pulmonary and hemic diseases in May 2003 and 
September 2004, respectively.  Both specialists stated, 
unequivocally that COPD is not caused or aggravated by 
eosinophilia, and that there was no evidence of COPD in 
service.  The pulmonologist opined that it was very unlikely 
that the veteran's eosinophilia and airflow obstruction were 
related.  The hematologist stated that the etiology of the 
veteran's eosinophilia in service was unknown, despite 
numerous diagnostic testing.  Both specialists included a 
detailed analysis of the facts and evidence of record and 
considered possible alternative causes for the veteran 
eosinophilia in service.  Although neither could offer an 
opinion as to the precise etiology of the veteran's 
eosinophilia, both agreed that there was no evidence of a 
respiratory disorder in service and no objective evidence 
showing a relationship between eosinophilia and the veteran's 
current lung disorder.  

The Board finds that the opinions of the VA specialists are 
more persuasive than the speculative opinions by the private 
doctors as they were based on a comprehensive review of all 
of the evidence, including the contrary opinions, and 
included a discussion and analysis of all relevant facts.  
The record shows that the VA specialists also considered 
alternative theories, but did not find sufficient evidence in 
the record to support a causal relationship between the 
veteran's current lung disorder and service or to the 
service-connected eosinophilia.  

The Board finds that the two VA pulmonary examinations (June 
2002 and May 2004), which offered opinions suggesting a 
relationship between the veteran's current lung disorder and 
his eosinophilia in service are unpersuasive and, more 
importantly, not supported by any objective evidence.  Both 
opinions were confusing and contradictory.  Moreover, neither 
opinion included any clinical data or analysis of the facts 
to support the conclusions reached.  The June 2002 opinion 
indicated that the veteran's asthma and COPD were casually 
related to the service-connected eosinophilia, since it was 
not uncommon to manifest eosinophilia at various stages of 
illness.  Yet, he went on to say that there was no evidence 
of asthma in service or until at least 20 years after 
service, and that he could not offer an opinion as to whether 
there was any pulmonary pathology during service.  He also 
offered a convoluted assessment that it was unlikely that the 
veteran's bullous lung disease was present in service, but 
that since it is a congenital disease, it was more likely 
than not that the lung pathology was present during service.  

The May 2004 opinion was authored by a certified registered 
nurse practioneer, who is not shown to have any medical 
expertise on the subject of hematology or pulmonary 
disorders.  Although she indicated that the case was reviewed 
with a physician, the report does not include the physician's 
signature or indicate that he was in agreement with her 
diagnosis.  This is significant in that she concluded that 
the veteran had an undetermined lung disease in service 
associated with eosinophilia, a fact not supported by any 
objective evidence of record.  As noted above, a bare 
conclusion, even when reached by a health care profession, is 
not probative without a factual predicate in the record.  
Miller, 11 Vet. App. at 348 (1998); see also Reonal, 5 Vet. 
App. at 461, (1999); Bloom, 12 Vet. App. at 187 (1999); 
Black, 5 Vet. App. at 180 (1993).  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the overwhelming 
evidence of record, including the assessments and opinions of 
the various physicians who have evaluated the evidentiary 
record from 1960 to the present and in particular, the most 
recent expert opinions, is against the veteran's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for a 
lung disorder is denied.  

Eosinophilia-Myalgia with gastric residuals & Dry Eye 
Syndrome

The veteran asserts that he has eosinophalia myalgia syndrome 
with gastric residuals and dry eye syndrome secondary to his 
service-connected eosinophilia.  

The service medical records showed that the veteran was seen 
on one occasion for an upset stomach in November 1954.  He 
denied any nausea, diarrhea, or pain, and no tenderness was 
found on examination.  The assessment was indigestion, and he 
was given soda bicarbonate.  The veteran was hospitalized for 
bilateral flank pain of one-month duration in August 1954.  
On examination, there was some cost vertebral angle 
tenderness, slightly more on the left.  The remainder of the 
examination was within normal limits.  An x-ray study 
revealed slight scoliosis of the lumbar spine with convexity 
to the left.  All other clinical and diagnostic studies were 
within normal limits.  

The service medical records show no further complaints, 
treatment, abnormalities, or diagnosis referable to any 
gastrointestinal or back problems, and no symptoms or 
findings referable to any eye problems.  His separation 
examination in December 1954 showed his eyes, pupils, ocular 
motility, spine and musculoskeletal system were normal.  
Except for left varicocele, his and gastrourinary system was 
also normal.  Uncorrected visual acuity was 20/20, 
bilaterally.  

The veteran made no mention of any gastrointestinal problems, 
dry eye, or back problems on his original application for VA 
compensation benefits in January 1955, and, except for a 
history of low back pain, no pertinent abnormalities were 
noted on examination in February 1955.  The examination 
report specifically noted that the veteran denied any GU 
problems.  

The veteran made no mention of any myalgia type pain, 
including back pain, or any gastrointestinal or eye problems 
when hospitalized of a spontaneous pneumothorax in October 
1959, and no pertinent abnormalities were noted on 
examination.  

The veteran reported that his back bothered him and that he 
had a stiff neck when examined by VA in September 1971, but 
no pertinent abnormalities were found.  On examination, his 
muscles were well developed and there was no fasciculation or 
fibrillation.  There was no localized atrophy, and his back, 
neck, and extremity joints were entirely within normal 
limits.  His eyes and digestive systems were normal.  

A diagnosis of gastroesophageal reflux (GER) was noted on a 
VA outpatient report in October 1982.  At that time, the 
veteran reported eructation with certain foods over the past 
year, relieved somewhat with antacids.  Subsequent progress 
notes showed treatment for GER with over-the-counter 
medications.  UGI series in May 1995 showed no evidence of 
hiatal hernia or gastroesophageal reflux.  A small ulcer 
crater in the duodenal bulb was suspected.  However, 
subsequent outpatient notes continued to show assessments of 
GER.  

VA x-ray studies in May and December 1996, revealed marked 
rotolevoscoliosis of the lumbosacral spine, discogenic 
disease of L4-5, and mild to moderate spondylosis of the 
cervical spine.  

In the instant case, the veteran has provided no competent 
evidence to support his claim that he has myalgia syndrome 
with gastric residuals or dry eye syndrome secondary to his 
service-connected eosinophilia.  The evidentiary records 
shows marked scoliosis and discogenic disease of the 
lumbosacral spine, spondylosis of the cervical spine, and a 
suspected duodenal ulcer.  While he has been evaluated by VA 
on numerous occasions, including on VA examinations in June 
2002, and May and June 2004, there were no diagnoses or 
opinions relating any of his symptoms, including back pain 
and digestive problems to his service-connected eosinophilia.  
Similarly, the numerous VA eye clinic outpatient records and 
VA examinations have failed to show any complaints, findings, 
or diagnosis of dry eye.  

The veteran, as a layperson, is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

As there is no competent evidence of myalgia, gastric 
symptoms, or dry eye syndrome which is shown to be related to 
his service-connected eosinophilia, the Board finds no basis 
to grant service connection.  Accordingly, service connection 
for eosinophalia myalgia syndrome with gastric residuals and 
dry eye syndrome secondary to service-connected eosinophilia 
is denied.  

Increased Rating

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Based on the evidence of record, the Board finds that a 
compensable rating for eosinophilia is not warranted.  The 
record does not contain competent medical evidence that the 
veteran has eosinophilia or any ascertainable residuals of 
the hemic or lymphatic systems which are shown to be related 
to eosinophilia.  All of the medical evidence associated with 
the claims file during the pendency of this appeal have 
failed to reveal any symptoms or residuals of eosinophilia.  
The evidentiary record shows that eosinophilia has not been 
demonstrated since 1959, and recent VA hematology studies in 
August 2003, showed no evidence of eosinophilia.  

In the absence of active disease or any residual disability, 
such as liver or spleen damage, the Board finds that there is 
no basis to award a compensable rating.  Accordingly, the 
appeal is denied.  
ORDER

Service connection for a lung disorder is denied.  

Service connection for eosinophalia myalgia syndrome with 
gastric residuals is denied.  

Service connection for dry eye syndrome secondary to service-
connected eosinophilia is denied.  

An compensable evaluation for eosinophilia is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


